Title: From John Adams to Benjamin Lurvey, 30 June 1798
From: Adams, John
To: Lurvey, Benjamin


To the Inhabitants of the Town of AmesburyGentlemen
Philadelphia June 30. 1798



I am very glad to find by your Address directed at your Town Meeting on the Eleventh of June that you are Sensible a hauty Nation has been intriguing and plotting to divide you, and prevent your Uniting to oppose their unreasonable Projects.
Your firm and unshaken attachment to the Laws and Constitution of your Country cannot be doubted. Your entire approbation of the Measures of the Executive Authority, towards all foreign Powers and particularly the French nation, is very acceptable.
Your Indignation Abhorrence & Contempt are well placed upon all those, whether foreign or domestic who have busied themselves in propagating an Opinion that the People and their Government have Seperate Interests.
I, too have had the pleasure of hoping that a War might be averted: But has been a hope mingled with strong fears for several Years past, it has been a hope mingled with strong fears. I have no means of controlling a Power, which has sett at defyance all Laws human and divine & which accounts human Life as nothing, without the support of the People who like you promise to carry into Effect such Measures as Shall be adopted, for the Defence of the Country And Securing our Freedom & Independence

John Adams